Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
I concur in that part of the majority opinion which remands to the Court of Common Pleas of Northampton County the complaint of Ingersoll-Rand Corporation as against Walter Fatzinger.
I respectfully dissent to that part of the majority opinion which sustains the preliminary objections of the Pennsylvania Department of Transportation for the reasons set forth in my Concurring and Dissenting Opinion in Estate of Armstrong v. Pennsylvania Board of Probation and Parole, 46 Pa. Commonwealth Ct. 33, 405 A.2d 1099 (1979).